Case 1:18-cr-00662-JGK Document 132 Filed 11/08/19 Page 1 of 2

JUSTIN C. BONUS, ESO.

ATTORNEY AT LAW

 

 

JusTIN C. BONUS, Esa. 118-35 QUEENS BOULEVARD, SUITE 400 TEL. (347) 920-0] 60
JUSTIN.BONUS@GMAIL.COM FOREST His, NY 11375 FAX: (888) 237-8686

November 8, 2019

Hon, John G, Koelt!

United States District Judge

Daniel Patrick Moynihan

United States Courthouse — Room 14A
500 Pearl St.

New York, NY 10007-1312

Via: ECR & Fax

Re: 1:18-cr-00662-JGK USA vy. Jones
Subj.;: Extension Request to File Rule 29 and Rule 33 post-vetdict motions

Dear Honorable Koeltl:

This office represents Michael Jones in the above-captioned matter. I write the Court to
request an extension of the deadline to file a motion for judgment of acquittal pursuant to Rule 29
and motion for a new trial pursuant to Rule 33,

Mr. Jones was convicted of Count 1 and acquitted of the statutory enhancement on October
28, 2019, Pursuant to Rule 29 and Rule 33, Mr. Jones’ motion for judgment of acquittal and motion
for new trial is due to be filed on November 11, 2019. Based upon the complexity of Mr. Jones’
motion and my other obligations, 1 am requesting a 14-day extension to file his post-verdict

motions.

We appreciate the Court’s consideration to our request.

(ules AF aed 33 te

  

a ~
Sincerely, / LANE Ly '

JUSTIN BONUS, ESQ. AMA tt tiud @ #
we

   

Fee
/s/Justin Bonus . ;
Justin Bonus, Esq. vs bb Nernuct le
Via ECF

‘Thane Rehn :

Assistant United States Attorney
United States Attorney’s Office
Southern District of New York

 
Case 1:18-cr-00662-JGK Document 132 Filed 11/08/19 Page 2 of 2

One Saint Andrew’s Plaza

New York, New York 10007

T: 212.637.2354 | FP: 212.637.2527
nathan.rehn@usdoj.gov

 
